     

     
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11       JAMES PLAS SAMS,                          Case No. EDCV 18-1754 SVW (SS)

12                       Petitioner,               ORDER ACCEPTING FINDINGS,

13            v.                                   CONCLUSIONS AND

14       NEIL MCDOWELL, Warden,                    RECOMMENDATIONS OF UNITED

15                       Respondent.              STATES MAGISTRATE JUDGE

16

17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the First
18   Amended Petition, all the records and files herein, the Report and
19   Recommendation       of    the   United       States    Magistrate   Judge,    and
20   Petitioner’s Objections. After having made a de novo determination
21   of      the   portions    of   the   Report    and     Recommendation   to    which
22   Objections were directed, the Court concurs with and accepts the
23   findings and conclusions of the Magistrate Judge.
24   \\
25   \\
26   \\
27   \\
28   \\
         
                                                                                      

     
     


 1           IT IS ORDERED that the First Amended Petition is denied and
 2   Judgment shall be entered dismissing this action with prejudice.
 3

 4           IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order and the Judgment herein on Petitioner and on counsel for
 6   Respondent.
 7

 8           LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   Dated: November 6, 2019
11                                          STEPHEN V. WILSON
                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         
                                        2                                  

     
